[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR CONTEMPT (223)
In her motion the plaintiff raises several issues. The court heard the parties on November 13, 2000 and made the following findings and rulings:
  I.  The plaintiff obtained medical insurance effective on September 1, 1999 for a monthly: premium of $104. The defendant is responsible for 50% or $52 monthly. The insurance has been in force for 14 months. The defendant's share is $728. The plaintiff admits to receiving payments totaling $170. The court finds the defendant owes $558. This finding is without prejudice to the defendant producing proof that he made two additional payments of $85 each which he claims to have made to the plaintiff. Until such proof is produced the defendant shall pay the plaintiff $558 to be current through October, 2000.
  II. The plaintiff began an orthodontic treatment for her daughter and has paid $865 as of the hearing date. The court finds that the defendant is responsible for 50% or $432.50 to said date.
  III. The plaintiff produced documents demonstrating co-pay payments for various medical bills totaling $275. The defendant acknowledged most of the items. The court finds that the defendant is responsible for 50% or $137.50.
CT Page 13875 The court finds the total due the plaintiff from the defendant is $1128. The defendant agreed in open court to pay the plaintiff one-third on November 30, 2000; one-third on December 30, 2000 and one-third on January 30, 2001. These payments are in addition to his ongoing obligations as provided in the judgment.
So Ordered. No contempt is found.
HARRIGAN, J.